Exhibit 99.1 NEWS RELEASE Contacts: Gregg Piontek, VP & CFO Newpark Resources, Inc. 281-362-6800 FOR IMMEDIATE RELEASE Ken Dennard, Managing Partner Karen Roan, SVP Dennard ▪ Lascar Associates 713-529-6600 NEWPARK RESOURCES REPORTS NET INCOME OF $0.18 PER DILUTED SHARE FOR THE FIRST QUARTER 2013 Company announces new $50 million share repurchase program THE WOODLANDS, TX – April 25, 2013 – Newpark Resources, Inc. (NYSE: NR) today announced results for its first quarter ended March 31, 2013.Total revenues for the first quarter of 2013 increased 7.7% to $283 million compared to $262 million in the first quarter of 2012.Net income for the first quarter of 2013 increased 11.1% to $17.4 million, or $0.18 per diluted share, from $15.6 million, or $0.16 per diluted share, in the first quarter of 2012. Paul Howes, Newpark’s President and Chief Executive Officer, stated, “We are pleased with the strong start to 2013, achieving another record level of revenue in the first quarter.Revenues from our fluids segment grew 13% worldwide over last year’s first quarter.North American fluids revenues increased 10% over last year’s first quarter to $178 million, despite an 11% reduction in rig count, benefitting from our December 2012 acquisition of Alliance Drilling Fluids.International revenues from the fluids business were up 21% year-over-year, reflecting strong gains across all regions. “Revenues in our mats segment declined in the first quarter, as we allocated the majority of the quarter’s composite mat production toward the expansion of our rental fleet, in preparation for the launch of our new spill containment system,” added Howes. “Meanwhile our Environmental Service business continued to deliver consistent results, benefitting from the strengthening activity levels in the Gulf of Mexico.” SEGMENT RESULTS The Fluids Systems and Engineering segment generated revenues of $247.3 million in the first quarter of 2013 compared to $218.5 million in the first quarter of 2012, a 13% increase.Segment operating income rose 62% to $22.6 million (9.1% operating margin) in the first quarter of 2013 compared to $14.0 million (6.4% operating margin) in the first quarter of 2012. The Mats and Integrated Services segment generated revenues of $20.6 million in the first quarter of 2013 compared to $30.5 million in the first quarter of 2012, a 33% decrease.Segment operating income declined 41% to $8.5 million (41.2% operating margin) in the first quarter of 2013 compared to $14.3 million (47.0% operating margin) in the first quarter of 2012. The Environmental Services segment generated revenues of $14.6 million in the first quarter of 2013 compared to $13.3 million in the first quarter of 2012, a 10% increase.Segment operating income was $3.5 million (24.0% operating margin) in the first quarter of 2013 compared to $3.6 million (26.9% operating margin) in the first quarter of 2012. SHARE REPURCHASE PROGRAM The Company’s Board of Directors has authorized a second $50 million share repurchase program, following the $50 million repurchase program completed in the fourth quarter of 2012.Purchases under the new program will be funded with a combination of cash generated from operations and borrowings under the Company’s revolving credit facility, and the repurchase program has no specific term.The Company may repurchase shares in the open market or as otherwise determined by management, subject to market conditions, business opportunities and other factors.The Company’s management has been authorized to establish trading plans under Rule 10b5-1 of the Securities Exchange Act of 1934, as part of the share repurchase program. CONFERENCE CALL Newpark has scheduled a conference call to discuss first quarter 2013 results, which will be broadcast live over the Internet, on Friday, April 26, 2013 at 10:00 a.m. Eastern Time / 9:00 a.m. Central Time.To participate in the call, dial 480-629-9835 and ask for the Newpark Resources conference call at least 10 minutes prior to the start time, or access it live over the Internet at www.newpark.com.For those who cannot listen to the live call, a replay will be available through May 10, 2013 and may be accessed by dialing (303) 590-3030 and using pass code 4610050#.Also, an archive of the webcast will be available shortly after the call at www.newpark.com for 90 days. 2 Newpark Resources, Inc. is a worldwide provider of drilling fluids, temporary worksites and access roads for oilfield and other commercial markets, and environmental waste treatmentsolutions.For more information, visit our website at www.newpark.com. This news release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act that are based on management's current expectations, estimates and projections. All statements that address expectations or projections about the future, including Newpark's strategy for growth, product development, market position, expected expenditures and financial results are forward-looking statements. Some of the forward-looking statements may be identified by words like "expects," "anticipates," "plans," "intends," "projects," "indicates," and similar expressions. These statements are not guarantees of future performance and involve a number of risks, uncertainties and assumptions. Many factors, including those discussed more fully elsewhere in this release and in documents filed with the Securities and Exchange Commission by Newpark, particularly its Annual Report on Form 10-K for the year ended December 31, 2012, as well as others, could cause results to differ materially from those stated. These risk factors include, but are not limited to, our ability to execute our business strategy and make successful business acquisitions and capital investments, our customers’ activity levels in exploration and drilling, operating hazards inherentin the oil and natural gas industry, particularly offshore, our international operations, the availability of raw materials and skilled personnel, our customer concentration and cyclical nature of our industry, our market competition, the cost and continued availability of borrowed funds, legal and regulatory matters, including environmental regulations, inherent limitations in insurance coverage, potential impairments of long-lived intangible assets, technological developments in our industry, and the impact of severe weather, particularly in the U.S. Gulf Coast.Newpark's filings with the Securities and Exchange Commission can be obtained at no charge at www.sec.gov, as well as through our website at www.newpark.com. 3 Newpark Resources, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, December 31, March 31, (In thousands, except per share data) Revenues $ $ $ Cost of revenues Selling, general and administrative expenses Other operating income, net ) 43 ) Operating income Foreign currency exchange (gain) loss ) ) Interest expense, net Income from operations before income taxes Provision for income taxes Net income $ $ $ Income per common share -basic: $ $ $ Income per common share -diluted: $ $ $ Calculation of Diluted EPS: Net income $ $ $ Assumed conversion of Senior Notes Adjusted net income $ $ $ Weighted average number of common shares outstanding-basic Add: Dilutive effect of stock options and restricted stock awards Dilutive effect of Senior Notes Diluted weighted average number of common shares outstanding Income per common share - diluted $ $ $ 4 Newpark Resources, Inc. Operating Segment Results (Unaudited) Three Months Ended March 31, December 31, March 31, (In thousands) Revenues Fluids systems and engineering $ $ $ Mats and integrated services Environmental services Total revenues $ $ $ Operating income (loss) Fluids systems and engineering $ $ $ Mats and integrated services Environmental services Corporate office ) ) ) Total operating income $ $ $ Segment operating margin Fluids systems and engineering % % % Mats and integrated services % % % Environmental services % % % 5 Newpark Resources, Inc. Consolidated Balance Sheets (Unaudited) March 31, December 31, (In thousands, except share data) ASSETS Cash and cash equivalents $ $ Receivables, net Inventories Deferred tax asset Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Goodwill Other intangible assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Short-term debt $ $ Accounts payable Accrued liabilities Total current liabilities Long-term debt, less current portion Deferred tax liability Other noncurrent liabilities Total liabilities Commitments and contingencies Common stock, $0.01 par value, 200,000,000 shares authorized and 96,224,385 and 95,733,677 shares issued, respectively Paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Treasury stock, at cost; 10,073,767 and 10,115,951 shares, respectively ) ) Total stockholders’ equity Total liabilities and stockholders' equity $ $ 6 Newpark Resources, Inc. Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, (In thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operations: Depreciation and amortization Stock-based compensation expense Provision for deferred income taxes 81 Net provision for doubtful accounts (Gain) loss on sale of assets ) Change in assets and liabilities: Increase in receivables ) ) Increase in inventories ) ) Increase in other assets ) ) Increase in accounts payable Increase (decrease) in accrued liabilities and other ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of property, plant and equipment 8 Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings on lines of credit Payments on lines of credit ) ) Proceeds from employee stock plans Purchase of treasury stock - ) Other financing activities ) 10 Net cash (used in) provided by financing activities ) Effect of exchange rate changes on cash ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ ### 7
